[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 10-15451         ELEVENTH CIRCUIT
                         Non-Argument Calendar        JUNE 8, 2011
                       ________________________        JOHN LEY
                                                        CLERK
                D.C. Docket No. 6:09-cr-00245-MSS-KRS-1

UNITED STATES OF AMERICA,



                                                     Plaintiff-Appellee,

                                 versus

PAUL JENKINS,

                                                     Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 8, 2011)

Before TJOFLAT, EDMONDSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      In January 2009, Paul Jenkins was sentenced in the Eastern District of New

York to 30 months’ imprisonment followed by five years of supervised release.

He was released from prison on September 17, 2009, and on December 1, 2009,

jurisdiction of his supervised release was transferred to the Middle District of

Florida.

      Jenkins was arrested on May 20, 2010 for violations of the conditions of his

supervised release. He admitted to five Grade C violations, including the use of

controlled substances and failure to submit to urinalysis. At the ensuing

revocation hearing, the district court found that Jenkins had indeed violated his

supervised release and revoked it. Then, determining that his Guidelines sentence

range called for 6 to 12 months’ confinement, it sentenced him to prison for 10

months to be followed by two years of supervised release.

      Jenkins now appeals, arguing that his sentence is procedurally unreasonable

because the district court (1) did not explain why it rejected his request for a lower

sentence and (2) failed to consider his argument in mitigation. He also argues that

his sentence is substantively unreasonable, in part because the district court almost

exclusively relied upon his criminal history in fashioning the sentence.

      We review a sentence imposed upon revocation of supervised release for

procedural and substantive reasonableness under an abuse of discretion standard.

                                          2
United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.), cert. denied, 131 S. Ct.

674 (2010). The district court must impose a sentence that is “sufficient, but not

greater than necessary to comply with the purposes” listed in 18 U.S.C.

§ 3553(a)(2), including the need to reflect the seriousness of the offense, promote

respect for the law, provide just punishment for the offense, deter criminal

conduct, protect the public from future crimes, and provide needed educational or

vocational training or medical care. 18 U.S.C. § 3553(a)(2). The court must also

consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

Guidelines sentence range, pertinent policy statements of the Sentencing

Commission, the need to avoid unwanted sentencing disparities, and the need to

provide restitution. 18 U.S.C. § 3553(a)(1), (3)-(7).

      A sentence may be procedurally unreasonable if the district court fails to

consider the § 3553(a) purposes or adequately explain why it imposed the chosen

sentence. United States v. Pugh, 515 F.3d 1179, 1189-90 (11th Cir. 2008). The

court must set forth enough to satisfy us that it considered the parties’ arguments

and had a reasoned basis for exercising its legal authority, but a lengthy

explanation of its sentence is not necessarily required where the court adheres to

the Guidelines. United States v. Agbai, 497 F.3d 1226, 1229-30 (11th Cir. 2007).

                                          3
Finally, it is not necessary that the court state on the record that it has explicitly

considered each of the § 3553(a) purposes, or to discuss each of them. United

States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). It is sufficient that the court

acknowledges that it considered the parties’s arguments and the § 3553(a)

purposes. Id. at 1329-30.

      A sentence is substantively unreasonable if, after considering the totality of

the facts and circumstances, we are left with the definite and firm conviction that

the district court committed a clear error of judgment in weighing the § 3553(a)

purposes so that the sentence falls outside the range of reasonable sentences as

dictated by the facts. United States v. Irey, 612 F.3d 1160, 1189-90 (11th Cir.

2010) (en banc), cert. denied, (U.S. Apr. 4, 2011) (No. 10-727). Sentences that

fall within the applicable Guideline sentence range are ordinarily expected to be

reasonable. U.S. v. Talley, 431 F.3d 784,788 (11th Cir. 2005).

      Jenkins’s sentence is procedurally reasonable. The district court

acknowledged Jenkins’s argument in mitigation and his allocution, and stated that

it had considered the § 3553(a) purposes and the applicable guideline. It explicitly

based its sentence on Jenkins’s criminal history and his background. Although the

district court prompted Jenkins’s attorney to conclude her arguments, the record

demonstrates that it fully considered the mitigating factors presented. The district

                                            4
court’s explanation of its sentence was sufficient, and it was not required to

explain in detail why it rejected Jenkins’s request for a lesser sentence.

      His sentence is also substantively reasonable. The district court expressed

concern regarding Jenkins’s criminal history and background. It also heard and

considered arguments from Jenkins and his attorney, which implicated several

§ 3553(a) purposes. Jenkins received a within-Guidelines range sentence, and we

ordinarily expect sentences of such a type to be reasonable. Further, his sentence

of imprisonment was significantly less than the three-year statutory maximum term

that he faced. Considering the totality of the facts and circumstances, Jenkins has

not shown that the district court committed a clear error of judgment.

      AFFIRMED.




                                          5